Citation Nr: 1141083	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for metabolic syndrome with insulin resistance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to February 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied entitlement to service connection for metabolic syndrome.  

The September 2007 rating decision also denied entitlement to service connection for lumbago and bilateral carpal tunnel syndrome, and the Veteran filed a timely notice of disagreement with that decision.  During the pendency of the appeal, a June 2008 rating decision granted service connection for lumbago and bilateral carpal tunnel syndrome.  Since the Veteran has not disagreed with the ratings or effective dates assigned for these disabilities, the issues pertaining to lumbago and bilateral carpal tunnel syndrome are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this regard, the Veteran is claiming entitlement to service connection for metabolic syndrome with insulin resistance. 

Initially, the Board notes that Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability and, in the absence of a proof of present disability, there can be no claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The term "disability" as used for VA purposes refers to impairment of earning capacity due to disease, injury, or defect, rather than the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296-297 (1991). 

Certain diagnoses, such as elevated triglycerides and high cholesterol, are not, in and of themselves, considered disabilities for purposes of VA compensation.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996); See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (2011) (does not contemplate a separate disability rating for obesity).  In this regard, VA has specifically found that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities for VA compensation purposes.  See 61 Fed. Reg. 20440, 20445  (May 7, 1996).  In such cases, the evidence must show that a Veteran has a current disability that is related to such diagnoses in order for service connection to be warranted. 

The term "metabolic syndrome" is defined as "a combination including at least three of the following: abdominal obesity, hypertriglyceridemia, low level of high-density lipoproteins, hypertension, and high fasting plasma glucose level."  Dorland's Illustrated Medical Dictionary 1863 (31st ed. 2007). 

Given the definition of metabolic syndrome, it is unclear as to whether it meets VA's definition of a "disability."  Thus, a VA examination is required in order to obtain an opinion as to whether the Veteran's currently diagnosed metabolic syndrome is a disability for VA compensation purposes.  If the Veteran's metabolic syndrome, in and of itself, is not a disability, it is also unclear as to whether he has any current disabilities related to the metabolic syndrome.  In this regard, the Board parenthetically notes that the Veteran has already been service-connected for hypertension.  

The Veteran's service treatment records do not show a diagnosis, findings, or treatment for metabolic syndrome.  A January 2007 private treatment record contained a finding of multiple refractory co-morbidities as a result of recalcitrant weight gain.  A diagnosis of metabolic syndrome was initially noted in February 2007.  In March 2007, the Veteran underwent laparoscopic gastric bypass.  The Board notes that, in an undated statement received in January 2008, a private treating physician indicated that the Veteran had been diagnosed with metabolic syndrome, elevated triglycerides, hypertension, low HDL, insulin resistance, and abdominal obesity.  She indicated that metabolic syndrome was a collection of heart disease risk factors that increased the chance of developing heart disease, stroke, and diabetes.  

The Veteran underwent a VA spine examination in August 2007.  The examiner noted a past medical history of childhood obesity, hypertension, and hypertriglyceridemia.  Current medical problems included metabolic syndrome, hypertension, insulin resistance, hyperlipidemia, cholelithiasis, fatty liver disease, and obesity.  Reportedly, the Veteran's reason for being overweight was overconsumption.  The examiner noted that the Veteran underwent weight loss surgery in March 2007, which resulted in a 75 pound weight loss.  The examiner indicated that, since the surgery the Veteran's hypertension and hyperlipidemia were resolving; however, insulin levels were not evaluated.  The examiner diagnosed status post-gastric bypass with decreased risk factors (metabolic syndrome).  However, no opinion was provided regarding the nature and etiology of the Veteran's metabolic syndrome.  

Therefore, it remains unclear from the current record the nature and etiology of all manifestations of the Veteran's metabolic syndrome.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Thus the Board finds that the current state of the medical evidence of record is inadequate for purposes of rendering a final determination with respect to the Veteran's claim.  Accordingly, a VA examination and opinion is necessary.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. 
§ 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Additionally, while on remand, the Veteran should also be contacted and requested to identify all treatment providers, VA and non-VA, who have treated him for his metabolic syndrome since February 2006.  He should also be requested to provide sufficient information and authorization to request any additional evidence pertinent to the claim for service connection for metabolic syndrome and, thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all treatment providers, VA and non-VA, who have treated him for his metabolic syndrome since February 2006.  He should also be requested to provide sufficient information and authorization to request any additional evidence pertinent to the claim for service connection for metabolic syndrome.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of the Veteran's metabolic syndrome with insulin resistance.  The examiner should review the claims file and should note that review in the report.  All indicated testing should be conducted, and a complete medical history should be elicited from the Veteran. All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the service treatment records, post-service private treatment records, and the August 2007 VA examination report.  Specifically, the examiner should provide the following information:

a) Provide an opinion as to whether the Veteran's current "metabolic syndrome" is, in and of itself, a disease, injury, or defect.  The examiner should also indicate whether the Veteran's metabolic syndrome results in a disease, injury, or defect and report the nature and severity of all such manifestations. 

b) If the current metabolic syndrome is a disease, injury, or defect, or results in such, the examiner should opine as to whether it is at least as likely as not that the current metabolic syndrome had its onset in service or is the result of a disease or injury in service.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his metabolic syndrome with insulin resistance, and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


